Case: 18-40279      Document: 00514700026         Page: 1    Date Filed: 10/26/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 18-40279                         October 26, 2018
                                 Conference Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JULIAN VILLEGAS-HERNANDEZ, also known as Julio Gonzalez-
Hernandez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:17-CR-256-1


Before REAVLEY, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Julian Villegas-
Hernandez moved for leave to withdraw and filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). We construe Villegas-Hernandez’s untimely response as a
motion for leave to file an out-of-time response, which is GRANTED.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40279   Document: 00514700026    Page: 2   Date Filed: 10/26/2018


                               No. 18-40279

     We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, along with Villegas-Hernandez’s response and the
voluntariness of his guilty plea. Because the appeal presents no nonfrivolous
issue for appellate review, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                     2